Citation Nr: 0310387	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for amnesia.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for non-restorable 
teeth, dental caries, and periodontal disease, for the 
purpose of establishing entitlement to disability 
compensation.

5.  Entitlement an initial evaluation in excess of 10 percent 
for residuals of a 2nd and 4th metatarsal fracture of the 
right foot.

6.  Entitlement to an initial compensable evaluation for 
residuals of a maxillary fracture.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied entitlement to service 
connection for lower back pain, amnesia, loss of teeth, and 
bilateral hearing loss.  At that time, the RO granted 
entitlement to service connection for residuals of a 
maxillary fracture, assigning a noncompensable evaluation.  
The RO also granted entitlement to residuals of a 2nd and 4th 
metatarsal fracture of the right foot, assigning a 10 percent 
evaluation. 

In January 2003, the RO granted entitlement to service 
connection for a crown, tooth #5, and dental caries to teeth 
#2, 3, and 15, for the purpose of receiving VA outpatient 
dental treatment.  In a January 2003 supplemental statement 
of the case (SSOC), the RO affirmed the denial of the dental 
claim as it pertains to disability compensation.

Except for the dental claim for compensation, the above 
issues are the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran does not have a dental condition other than 
treatable carious teeth, replaceable missing teeth, and 
periodontal disease.

2.  The veteran's loss of teeth is not due to loss of 
substance of body of the maxilla or mandible without loss of 
continuity.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
non-restorable teeth, dental caries, and periodontal disease 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.381 (2002), § 4.149 (1997), § 4.150 (1997 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in a January 
2002 development letter from the RO, which also generally 
notified him of the criteria and the reasons for the denial 
of his claim.  He has been informed, therefore, of what the 
evidence needs to show for his claim to be granted.  
Additionally, the January 2002 VCAA development letter 
informed the veteran of the type of information and evidence 
necessary to substantiate his claim and of who is responsible 
for producing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available service 
medical records, and there is no indication that any post-
service dental records exist.  Entitlement to service 
connection for the purpose of receiving VA outpatient dental 
treatment was only recently granted. The veteran has not 
stated that he has had post-service dental treatment, and he 
did not respond to the January 2002 VCAA development letter.  

In an April 2002 letter sent the veteran's address of record, 
the RO requested the veteran adequately identify records and 
documentation surrounding his worker's compensation claim, 
but the letter was returned as undeliverable.  The January 
2003 SSOC was returned as undeliverable, and Board 
correspondence from April 2003 was also returned as 
undeliverable.  The veteran has yet to provide a new mailing 
address.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The June 1998 dental and oral examination identified 
the veteran's current dental disabilities, and they are the 
type that can only be service-connected for compensation 
purposes if they are a result of loss of bone to the maxilla 
or mandible.  Here, the competent evidence does not show 
maxillary or mandibular bone loss, which would warrant 
further development of this claim.  
An additional examination is therefore unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran). 

The requirements of the VCAA have been met.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the January 2003 SSOC.

II. Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1997).  This regulation was removed, but the 
substance of the regulation can now be found at 38 C.F.R. 
§ 3.381(a) (2002), which provides that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
Sec. 17.161.  64 Fed. Reg. at 30,393 (June 8, 1999).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law 
and regulations change while a case is pending, the version 
more favorable to the appellant applies, absent congressional 
intent to the contrary).  

Although the RO did not cite to a specific regulation in the 
January 2003 SSOC, there is no affirmative evidence to 
suggest the RO did not consider the change in the pertinent 
regulations.  In any event, as there is no substantive 
change that would affect the pending claim, the Board finds 
that adjudication of this appeal, without referral to the RO 
for initial consideration, poses no risk of prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The June 1998 VA dental and oral examination revealed the 
presence of multiple non-restorable teeth, dental caries, 
and periodontal disease.  The regulations as set forth 
above, however, make it clear that these are not disabling 
conditions for which service connection may be granted for 
compensation purposes.  The June 1998 VA examination report 
is the only post-service medical evidence of record, and it 
does not indicate the presence of any other dental 
condition.

The loss of teeth can be service connected for compensation 
purposes only if such loss is "due to loss of substance of 
body of maxilla or mandible without loss of continuity."  
See 38 C.F.R. § 4.150, Diagnostic Code 9913 (1997, 2002); 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

The veteran is service-connected for residuals of a 
maxillary fracture, rated as zero percent disabling.  
Although the June 1998 examiner diagnosed status post jaw 
fracture, he noted that it was by patient history and that 
there was no evidence of a fracture.  Regardless, the 
veteran is only service-connected for residuals of a 
maxillary fracture, not for any bones loss to the maxilla, 
and the competent medical evidence does not reflect that 
tooth loss was a result of bone loss to the maxilla or 
mandible.

Consequently, since there has been no medical evidence of a 
dental disability for which service connection for 
compensation purposes may be granted, the veteran's claim 
for service connection for compensation purposes must be 
denied.


ORDER

Entitlement to service connection for non-restorable teeth, 
dental caries, and periodontal disease, for the purpose of 
establishing entitlement to disability compensation, is 
denied.


REMAND

A remand is required for compliance with the duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2002).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  As discussed below, the Board finds that 
examination is necessary to decide the remaining claims.    

A medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The report from the June 1998 VA examination for 
audio impairment indicates that there were no records 
available for review.  The examination report is therefore 
inadequate.

With regard to the claim of entitlement to an initial 
compensable evaluation for residuals of a maxillary fracture, 
the June 1998 VA examination for dental and oral disorders is 
also inadequate for failure to review the claims file.  The 
examination should be conducted with review of the veteran's 
claims folder by the medical examiner (and acknowledgment of 
its receipt and review).  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (In increased rating case, Board's reliance 
upon medical examination conducted without clear indication 
of review of claims folder, affirmed, because disorder shown 
to be asymptomatic at the time of the examination).  
Additionally, the examination must contain findings that 
address the specific diagnostic criteria under consideration.  
Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  In this case, 
the criteria under 38 C.F.R. § 4.150, Diagnostic Code 9916, 
was not addressed. 

The June 1998 VA examination for mental disorders disclosed 
some loss of short-term and long-term memory.  The examiner, 
however, generally addressed the claim of entitlement to 
service connection for a psychiatric disorder, without 
specifically addressing whether amnesia was present, and, if 
so, whether it was a distinct disability or a symptom of the 
diagnosed mild organic brain syndrome.  See Wisch v. Brown, 8 
Vet. App. 139, 140 (1995) (examiner must specifically address 
the alleged disorder; the examiner's silence is insufficient 
to show the lack of symptomatology).  Therefore, the June 
1998 mental disorders examination report, as it relates to 
the claim of entitlement to service connection for amnesia, 
is insufficient.

The report from the June 1998 VA examination of the spine 
includes a medical history detailing an in-service back 
injury from a 1969 motor vehicle accident.  Although a 
current lumbar disability was diagnosed, the examiner did not 
render an opinion as to whether the current back disability 
was related to service. 

The June 1998 VA examination of the spine also included an 
examination of the veteran's right foot.  The examination 
report, however, does not address the criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5284 and fails to account 
for other regulatory provisions that may have an impact upon 
the rating.  See VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. 
App. 202, 205-207 (1995).

As the case must be remanded for the foregoing reasons, the 
RO should again attempt to obtain the veteran's Workman's 
Compensation records, as well as his treatment records for a 
low back disorder from Dr. Mason in San Marcos.

To afford the veteran due process, the case must be remanded 
for the following:

1.  Make arrangements to obtain the 
veteran's Workman's Compensation records 
concerning low back injuries in 1990 and 
1994 and his treatment records from Dr. 
Mason in San Marcos for a low back injury 
in 1998.

2.  Schedule the veteran for VA 
examinations, as specified below.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the report that the claims 
file was reviewed.  

All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to completion 
of the reports.

The medical rationale for the opinions 
expressed should be included in the 
examination reports.

Mental Disorders Examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current amnesia disorder.  
The physician should determine whether it 
is as least as likely as not that any 
current amnesia disorder had its onset in 
service and/or is related to an in-
service disease or injury.  If amnesia is 
present but is merely a symptom of the 
veteran's service-connected organic brain 
syndrome with memory loss due to head 
trauma, rather than a separate 
disability, the examiner should so state.



Spine Examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current low back 
disorder.  The examiner should determine 
whether it is as least as likely as not 
that any current low back disorder had 
its onset in service and/or is related to 
an in-service disease or injury, as 
opposed to any post-service back injuries 
in 1990, 1994, and 1998, as discussed on 
VA examination in June 1998.

Audio Examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current hearing loss.  
The examiner should determine whether it 
is as least as likely as not that any 
current hearing loss had its onset in 
service and/or is related to an in-
service disease or injury, including any 
noise exposure.

Maxillofacial Examination

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a 
maxillary fracture. 

The examiner should assess whether 
malunion or nonunion of the maxilla has 
resulted in slight, moderate, or severe 
displacement.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

Foot Examination

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a 2nd and 
4th metatarsal fracture of the right foot.

The examiner should assess whether the 
foot injury is best described as 
moderate, moderately severe, or 
moderately severe.  If the veteran has 
actual loss of use of the foot, the 
examiner should so indicate. 

The examiner should also state whether or 
not the veteran has any malunion or 
nonunion of the tarsal or metatarsal 
bones, and if so, whether it is moderate, 
moderately severe, or severe.

The examiner should note detailed range of 
motion measurements for the right foot and 
should state what is considered normal range 
of motion.

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional ability 
during flare-ups or when the right foot is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

3.  The veteran must be given adequate 
notice of the requested examinations, and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 
38 C.F.R. § 3.655.  A copy of all 
notifications must be associated with the 
claims folder.

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If 
the reports are deficient in any manner 
or fail to provide the specific opinions 
requested, they must be returned to the 
examiners for correction.  38 C.F.R. 
§ 4.2 (2002); see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

6.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


